EXHIBIT SECURED LOAN AGREEMENT This SECURED LOAN AGREEMENT dated as of October 30, 2009 (the “Date”), is entered into by and between Elecsys Corporation, a Kansas corporation (“Borrower”) and UMB Bank, N.A., a national banking association (“Lender”). RECITALS WHEREAS, the City of Olathe has issued certain industrial revenue bonds to finance Borrower’s real estate property in Olathe, and Bank Midwest currently holds the bonds entitled Tax Exempt Industrial Revenue Bonds (DCI, Inc. Project) Series 2006A in the original principal amount of $3,680,000 (the “Series A Bonds”). WHEREAS, DCI, Inc. currently holds the bonds entitled Tax Exempt Industrial Revenue Bonds (DCI, Inc. Project) Series 2006D in the original amount of $820,000 (the “Series D Bonds”); WHEREAS, the Borrower has requested the Lender to extend revolving credit in the amount of Six Million Dollars ($6,000,000) for working capital and other general business purposes; and WHEREAS, the Lender is willing to extend such credit facility to the Borrower on the terms and conditions contained herein; NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the Borrower and the Lender hereby agree as follows: ARTICLE I DEFINITIONS 1.01.Definitions.For all purposes of this Agreement, unless the context otherwise requires, the terms defined below shall have the respective meanings hereinafter specified. “Accounts” means and includes all of the Borrower’s now owned or hereafter acquired accounts as defined in the UCC and (whether included in such definition) accounts receivable, and proceeds and all rights, securities, and guarantees with respect to the foregoing. “Account Debtor” means the person or entity obligated on an Account, chattel paper or general intangible. “Acquisition” means any transaction or series of related transactions, consummated on or after the date of this Agreement, by which Borrower directly or indirectly (a) acquires all or substantially all of the assets comprising one or more business units of any other person or entity, whether through purchase of assets, merger or otherwise or (b) acquires (in one transaction or as the most recent transaction in a series of transactions) at least (i) a majority (in number of votes) of the stock and/or other securities of a corporation having ordinary voting power for the election of directors (other than stock and/or other securities having such power only by reason of the happening of a contingency), (ii) a majority (by percentage of voting power) of the outstanding partnership interests of a partnership, (iii) a majority (by percentage of voting power) of the outstanding membership interests of a limited liability company or (iv) a majority of the ownership interests in any organization or entity other than a corporation, partnership or limited liability company. “Agreement” and such terms as “herein,” “hereof,” “hereto,” “hereby,” and “hereunder” and the like, means and refers to this Secured Loan Agreement, together with any and all schedules and exhibits attached hereto, and any and all supplements, modifications and amendments hereof. “Authorized Officer” means any officer or officers of Borrower the authority of whom to perform acts to be performed only by an Authorized Officer under this Agreement is evidenced to the Lender by a certified copy of an appropriate resolution of the governing body of Borrower. “Bond Pledge Agreement” has the meaning set forth in Section 3.01 hereof. “Borrower” means
